PER CURIAM.
The order of reference to a special master without consent of opposing parties was explicitly contrary to Florida Rule of Civil Procedure 1.490(c). For this reason, prohibition is granted so as to prevent respondents from further enforcing the order of reference. Moreover, we grant mandamus to compel the respondent to hear and determine the matters encompassed in the order of reference. Rosen v. Solomon, 586 So.2d 1348 (Fla. 3d DCA 1991). We assume issuance of a formal writ will not be necessary.
Relief awarded.